Citation Nr: 1749902	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a lung disability.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to September 3, 2015.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1984 and from July 1985 to May 1993, including service in the Southwest Asia theater of operations from October 1990 to April 1991.  

These matters are before the Board of Veterans' Appeals (Board) originally on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of this hearing is of record.

The Board notes that this case was previously remanded for further development in in August 2013, June 2014, and April 2016.  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current disabilities of the left ankle, bilateral knees, lung, right shoulder, and right hip are due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left ankle disability was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current right knee disability was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left knee disability was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current lung disability was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

6.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current right shoulder disability was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

7.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current right hip disability was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

8.  The record reflects it was factually ascertainable prior to September 3, 2015, that the Veteran was capable of no more than marginal employment due to his service-connected disabilities; i.e., he was unable to obtain and/or maintain substantially gainful employment consistent with his education and work experience due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

2.  The criteria for a grant of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

3.  The criteria for a grant of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

4.  The criteria for a grant of service connection for a lung disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

5.  The criteria for a grant of service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

6.  The criteria for a grant of service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

7.  The criteria for a grant of TDIU prior to September 3, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition to the general rules detailed above, service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in the Southwest Asia theater of operations during the Persian Gulf War. As such, the aforementioned provisions are applicable to the instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis 

Initially, the Board notes that while the Veteran did have active service in the Southwest Asia theater of operations, the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current disabilities of the left ankle, bilateral knees, lung, right shoulder, and right hip are due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  For example, private medical records dated in May 2006 include findings of  bilateral knee chondromalacia; an August 2006 VA MRI diagnosed left knee osteoarthritis; a July 2009 VA MRI diagnosed  right knee tricompartmental degenerative changes; and April 2014 VA X-rays diagnosed right acromioclavicular degenerative joint disease.  More recently, VA examinations in April 2017 included findings of osteoarthritis for the left ankle, both knees, right shoulder, and right hip.  There were also findings of femoral neck stress fracture for the left hip, and lateral collateral ligament sprain of the left ankle.  The April 2017 VA examinations also diagnosed restrictive lung disease.

The Board further notes that the April 2017 VA examinations included opinions to the effect that none of the claimed disabilities were due to undiagnosed illness(es) or medically unexplained chronic multisymptom illness.  The Federal Circuit has recently held that, in a case by case basis, VA adjudicators may rely upon medical expert opinions in determining whether a claimant has a medically unexplained chronic multisymptom illness.  Goodman v. Shulkin, No. 2016-2142 (U.S. Fed. Cir. September 18, 2017).  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the pertinent VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, no competent medical opinion is of record which explicitly refutes the VA examiner on this matter.  Thus, the Board finds the preponderance of the competent medical evidence is against a finding the claimed disabilities are medically unexplained chronic multisymptom illness(es).

The Veteran has also indicated the current disabilities are due to in-service injuries, and/or secondary to service-connected disabilities such as his service-connected lumbar spine and left hip disabilities.

In this case, the Board notes that the record does not reflect the Veteran was noted as having any of the claimed disabilities at the time of his separation from service.  For example, there was no finding of such on a 1992 service examination for MEB purposes.  There was also no finding of these disabilities on a July 1993 VA general medical examination, even though a history of bronchitis was noted.  Further, the first competent medical diagnosis of the current disabilities appears to be years after his separation from service.  

Inasmuch as the first findings of osteoarthritis for the claimed joints were years after discharge from active duty, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes, in regard to the contentions of secondary service connection, that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In view of the foregoing, the Board finds that competent medical evidence is required to determine the etiology of the claimed disabilities in the instant case.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The April 2017 VA examiner proffered opinions against the Veteran's current disabilities of the left ankle, bilateral knees, lung, right shoulder, and right hip being directly related to service; and against any of them being caused or aggravated by service-connected disability.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the April 2017 VA examiner was familiar with the Veteran's medical history from review of the VA claims folder, and accurately summarized pertinent findings thereof.  The examiner's opinions on these matters were not expressed in speculative or equivocal language, and were supported by stated rationale which included reference to pertinent findings of record.  For example, the examiner noted the fact that the claimed disabilities were first diagnosed years after service.  In addition, the examiner opined that it was more likely the Veteran's post-military occupational activities had caused his right shoulder arthritis and was not directly or indirectly related to military service or his other medical or musculoskeletal service-connected disabilities.  The examiner intimated similar findings regarding the post-military occupational activities and the left ankle, knees, and right hip.  Moreover, no competent medical evidence is of record which explicitly refutes the April 2017 VA examiner on these matters.  Consequently, the Board concludes the opinions expressed by the April 2017 VA examiner are adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current disabilities of the left ankle, bilateral knees, lung, right shoulder, and right hip were incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

II.  TDIU

Legal Criteria

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Analysis

Service connection is in effect for irritable bowel syndrome with fecal incontinence, evaluated as 30 percent from May 13, 2003, and 60 percent from December 14, 2007; obstructive sleep apnea, evaluated as 50 percent from December 14, 2007; headaches, evaluated as 10 percent from May 11, 1993, and 30 percent from December 14, 2007; degenerative disc disease of the lumbosacral spine with lumbar spine, evaluated as 10 percent disabling from May 11, 1993, and 20 percent from February 9, 2012; left lower extremity radiculopathy, evaluated as 20 percent from September 3, 2015; right lower extremity radiculopathy, evaluated as 10 percent from May 13, 2004, and 20 percent from September 3, 2015; avulsion fracture of the left hip, evaluated as noncompensable (zero percent) from May 11, 1993, and 10 percent from December 14, 2007; left shoulder impingement syndrome, evaluated as noncompensable from May 11, 1993, 10 percent from May 13, 2004, 100 percent pursuant to 38 C.F.R. § 4.30 from October 27, 2009, and 10 percent from March 1, 2010; hemorrhoids, noncompensable from May 11, 1993, 100 percent pursuant to 38 C.F.R. § 4.30 from October 25, 2005, and noncompensable from January 1, 2006; as well as bilateral calluses, status-post right indirect inguinal hernia, and tinea pedis all of which have been noncompensable since May 11, 1993.  His combined ratings have been 20 percent from May 11, 1993; 40 percent from May 13, 2003; 50 percent from May 13, 2004; 100 percent from October 25, 2005; 50 percent from January 1, 2006; 90 percent from December 14, 2007; 100 percent from October 27, 2009; 90 percent from March 1, 2010; and 100 percent since September 3, 2015.  As such, the Veteran satisfies the schedular criteria for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran has a high school education.  Following his separation from service he worked as a truck driver until sometime in 2009, and he has reported he was no longer capable of substantially gainful employment since March 2010.  See March 2010 statement from Veteran; 2014 TDIU Application.  He provided credible testimony at his March 2014 hearing detailing how he was no longer able to perform work as a truck driver due to his service-connected disabilities.  Moreover, his testimony is consistent with the impairment detailed in the medical records.  For example, an April 2015 VA examination noted that due to the service-connected lumbar spine disability the Veteran was unable to perform physical activities such as lifting heavy objects.  He could tolerate sedentary activities, but was unable to sit or stand for extended periods of time.  In addition, due to his service-connected left hip he was unable to perform physical activities such as sedentary walking, but could tolerate sedentary activities.  

The Veteran has reported he was unemployed from March 2010 to August 2011.  Although the record reflects he has worked as a food vendor since August 2011, he provided credible testimony at his March 2014 hearing that this was only part-time employment, with limited duties, and that he was unable to work a full-time schedule due to his service-connected disabilities.  Further, both he and his spouse indicated that he obtained the job as a food vendor through his spouse.  See Transcript pp. 37-40.  Thus, this testimony indicates the Veteran has engaged in no more than marginal employment since March 2010.  See 38 C.F.R. § 4.16(a).  Further, this appears to be consistent with the fact his employer reported in September 2015 that the days and hours the Veteran worked varied.  

For these reasons, the Board finds the record reflects it was factually ascertainable prior to September 3, 2015, that the Veteran was capable of no more than marginal employment due to his service-connected disabilities.  Stated another way, he was unable to obtain and/or maintain substantially gainful employment consistent with his education and work experience due to his service-connected disabilities during this period.  Thus, a TDIU prior to September 3, 2015, is warranted in this case.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a lung disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right hip disability is denied.

A TDIU due to service-connected disability prior to September 3, 2015, is granted; subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


